IN RE MISTY MCADAMS
               Ancillary to
  Sharon Lee Downes v. The State of Texas
           No. 06-13-00146-CR


                  *****

                 ORDER
                  *****

         Issued on January 14, 2014

          Debra K. Autrey, Clerk
              Court of Appeals
Sixth Appellate District of Texas at Texarkana



        by _____________________
          Molly Pate, Deputy Clerk




          Filed on January 14, 2014

          Debra K. Autrey, Clerk
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


        by _____________________
          Molly Pate, Deputy Clerk
                                           ORDER

       On January 9, 2014, this Court entered an order directing Misty McAdams to appear before

this Court on February 10, 2014, to show cause why she should not be held in contempt for failing

to obey an order of this Court and failing to file the reporter’s record in cause number

06-13-00146-CR, styled Sharon Lee Downes v. The State of Texas. We also provided McAdams a

final opportunity to file the record. She has now filed the reporter’s record in the referenced

matter, which we have reviewed and find to be adequate.

    We have reconsidered our need for a hearing and withdraw our order directing McAdams to

appear before this Court. No contempt order will be issued.

                                                    BY THE COURT

Date: January 14, 2014